        Case 1:19-mj-00298-RMM Document 1-1 Filed 12/02/19 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

        v.

 HAITENG WU,                                      MISC. NO.

 TEANG LIU, and                                   FILED UNDER SEAL

 JIAHONG CAI,

        Defendants.

                           AFFIDAVIT IN SUPPORT OF
                   CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Stephen Cohen, being duly sworn, hereby depose and state as follows:

I.     IDENTITY OF THE AFFIANT

       1.      I have been a Postal Inspector with the United States Postal Inspection Service

(“USPIS”) since 2016. I am currently assigned to the Columbia, Maryland office of the

Washington Division Fraud Team. I am responsible for investigating various fraud-related

offenses, including offenses involving mail fraud, wire fraud, bank fraud, work-at-home schemes,

charity fraud, credit card fraud, investment fraud, fraud involving elderly victims, lottery fraud,

and telemarketing fraud. I am a federal law enforcement officer within the meaning of Federal

Rule of Criminal Procedure 41(a). I am therefore authorized to make applications for search and

seizure warrants and to serve arrest warrants.

       2.      I am assigned to this investigation and my involvement has included, among other

activities, interviewing witnesses, conducting surveillance, reviewing financial records, and

inspecting packages. This investigation is being conducted jointly by USPIS and the United States

Department of Homeland Security, Homeland Security Investigations (“HSI”).
        Case 1:19-mj-00298-RMM Document 1-1 Filed 12/02/19 Page 2 of 12



        3.      The facts and information contained in this affidavit are based on my personal

knowledge of the investigation and the observations and reports of other law enforcement officers.

This affidavit is not intended to include each and every fact and matter observed by me or known

to the government relating to the subject matter of this investigation. Instead, this affidavit contains

only those facts which are necessary to establish that probable cause exists.

II.     REASON FOR THE AFFIDAVIT

        4.      This affidavit is made in support of a criminal complaint charging HAITENG WU,

TEANG LIU, and JIAHONG CAI with conspiracy to commit mail fraud, in violation of 18 U.S.C.

§ 1349. This affidavit is also submitted in support of arrest warrants.

        5.      HAITENG WU is also known as “Adam Wu” and “Sing Sing Tsui.” JIAHONG

CAI is also known as “Lily Cai,” “Elaine Cai,” “Anna Wu,” and “Eniyen Cai.” WU and CAI are

married and reside in Virginia. TEANG LIU also resides in Virginia.

        6.      Since at least in or about August 2016 through summer 2019, WU, LIU, CAI, and

others schemed and conspired to defraud Apple Inc. (“Apple”) out of new iPhones. The manner

and means by which they carried out the scheme involved obtaining iPhones that were out-of-

warranty and/or which contained counterfeit parts (collectively hereinafter “suspected counterfeit

phones”) and returning those suspected counterfeit phones to Apple, either in person at Apple retail

stores or through private and commercial interstate carrier, under the false pretense that the

suspected counterfeit phones were under warranty and should be replaced due to malfunction or

other reason. Apple, wrongly believing that the person submitting the replacement request was

entitled to a replacement, responded by providing a new iPhone either in person at an Apple retail

store or by shipping a new iPhone to addresses provided by the conspirators and their confederates.

WU, LIU, CAI, and their confederates have thereby defrauded Apple out of more than 2,500 new

iPhones and attempted to defraud Apple out of more than 600 additional iPhones.
                                             Page 2 of 12
        Case 1:19-mj-00298-RMM Document 1-1 Filed 12/02/19 Page 3 of 12



III.   BACKGROUND

       7.      An Apple Brand Integrity Investigator (“Apple Investigator”) advised law

enforcement of a general fraud scheme where individuals in various parts of the United States

receive suspected counterfeit phones from Hong Kong and then submit those phones to Apple for

repair under the ruse that the phones are not functioning properly, all with the goal of getting Apple

to provide them with genuine replacement iPhones. WU, LIU, CAI, and their confederates have

been involved in this type of scheme in the Washington, D.C., metropolitan area.

       8.      As part of the scheme, international packages containing suspected counterfeit

phones were shipped from Hong Kong to the United States through DHL Express (“DHL”), which

offers international courier, parcel, and express mail services. DHL has processing facilities in

Northeast, Washington, D.C. (“DHL-DC”) and Herndon, Virginia (“DHL-Herndon”). HSI agents

intercepted numerous packages at the DHL-DC and DHL-Herndon facilities bound for the

suspects in this investigation. Your affiant accompanied HSI agents during the interception of

numerous packages. Upon intercepting these packages, law enforcement typically recorded each

suspected counterfeit iPhone’s International Mobile Equipment Identity (“IMEI”) number and

then allowed the shipments to be delivered to the intended recipients. The government then

provided Apple with the IMEI numbers in an effort to see if any of the suspected counterfeit phones

were submitted to Apple for repair. In response to legal process, Apple, in turn, provided the

government with information about the returns, including what names and addresses were used in

conjunction with the returns.

       9.      Each iPhone has two unique identifiers that can be used to identify the product for

service, the IMEI number and serial number. Both identifiers are assigned to the device but have

no permanent relation to the subscriber possessing the device. Depending on the model of the

phone, the IMEI number can be located (1) on the rear enclosure, (2) on the removable SIM tray,
                                            Page 3 of 12
        Case 1:19-mj-00298-RMM Document 1-1 Filed 12/02/19 Page 4 of 12



or (3) if the device can be fully powered on, by using software in the settings of the device. 1 The

serial number can be identified (1) by using a hardware diagnostic tool called Serial Number

Reader; (2) if the device can be fully powered on, by using software in the settings of the device;

or (3) by using an internal search tool that requires opening the device to scan a QR code containing

the serial number of the main logic board.

       10.     Under its warranty service and handset replacement program, Apple attempts to

ensure a customer promptly receives a repaired or replacement phone upon Apple receiving a non-

functioning phone for repair. Apple can reject a phone for repair and/or replacement if it determines

that the device has been modified or is counterfeit. Apple has reported that a sampling of some of

the suspected counterfeit phones submitted to Apple as part of this investigation suggests that the

vast majority of suspected counterfeit phones each contained a “spoofed” IMEI number and serial

number, i.e., duplicate numbers associated with an existing iPhone that was in-warranty at the time

of the returns to Apple. In other words, the IMEI and serial numbers on the suspected counterfeit

phones submitted for replacement belonged to other customers with in-warranty iPhones. Thus,

when Apple employees conducted a preliminary review of these returned phones, the spoofed

numbers led Apple to believe that the devices were legitimate iPhones, which were under warranty,

and thus, were eligible for replacement iPhones.

       11.     Apple offers customers multiple ways to submit an iPhone for repair or replacement

under its warranty service and handset replacement program. A customer can (1) ship the phone

back to Apple via the United Parcel Service (“UPS”) at no cost to the customer; (2) take a phone

to an Apple retail store, or (3) take a phone to an authorized Apple Service provider.



1
  In fall 2018, Apple released the iPhone XS and XR; those phones and subsequent generation
iPhones contain two IMEI numbers.

                                             Page 4 of 12
        Case 1:19-mj-00298-RMM Document 1-1 Filed 12/02/19 Page 5 of 12



       12.     To ship a phone via UPS, a customer must go to the iPhone Repair section of

Apple’s website and provide some initial information about what is wrong with the phone. The

customer must log in with the customer’s Apple ID, but to the extent the customer does not have

an Apple ID, the customer can create one by supplying a first and last name and an email address.

The customer must then supply an IMEI number, an address, phone number, and email address.

Once that information is supplied, Apple creates a repair order number. A customer can take the

repair order number to a UPS Store and UPS will take care of packaging the phone and shipping

it back to Apple. Alternatively, a customer can have Apple send the customer a box and shipping

label, which the customer can then provide to UPS. If Apple determines that a replacement phone

is warranted, it will ship the phone to whatever shipping address was provided by the customer.

       13.     To return a phone to an Apple retail store, a customer must make an appointment

in one of two ways. The customer can walk into an Apple retail store and schedule an appointment

by supplying a name and email address; the customer has the option of providing a phone number.

If the required store personnel are available, the appointment can occur immediately. A customer

also can schedule an appointment online before going to an Apple Store by visiting the iPhone

Repair section of Apple’s website and providing some initial information about what is wrong with

the phone. The site requires the customer to log in with the customer’s Apple ID, but to the extent

the customer does not have an Apple ID, the customer can create one by supplying a first and last

name and an email address. The customer then must select the location of an Apple retail store to

which the customer will bring the phone and a time for the appointment. Once the customer arrives

at the Apple store, the customer checks in. Regardless of whether an appointment is scheduled

online or in person, when the customer ultimately presents an Apple Store employee with the

customer’s phone, the Apple system will determine whether it can be repaired in the store. If the



                                           Page 5 of 12
        Case 1:19-mj-00298-RMM Document 1-1 Filed 12/02/19 Page 6 of 12



phone cannot be repaired, a replacement phone may be issued immediately as long as the phone is

under warranty. Alternatively, the phone may be sent to one of Apple’s repair facilities for further

evaluation. If the phone is out of warranty, the customer can pay to have the phone repaired and/or

replaced.

       14.     Apple flags potentially fraudulent warranty returns based on a variety of factors.

This can result in Apple rejecting any requests to repair and/or replace a phone from a particular

individual or address. In an apparent response to this safeguard, fraudsters often use multiple

addresses and name variations in furtherance of schemes to defraud Apple. In this investigation,

WU, LIU, CAI, and other conspirators and confederates have used UPS Stores throughout

Washington, D.C., Maryland, and Virginia: (1) to receive suspected counterfeit iPhones from Hong

Kong, (2) to ship suspected counterfeit iPhones to Apple, and/or (3) to receive genuine

replacement iPhones from Apple.

       15.     Apple reviewed the IMEI numbers of some, but not all, of the suspected counterfeit

iPhones intercepted by law enforcement throughout the course of this investigation. Apple

confirmed that some intercepted phones contained spoofed IMEI and serial numbers associated

with other existing iPhones that were in-warranty at the time of the returns to Apple. In addition,

Apple analyzed a small sampling of iPhones recovered throughout the course of this investigation

and confirmed that all but one of those phones contained counterfeit components.

IV.    FACTS SURROUNDING PROBABLE CAUSE

       16.     The investigation identified suspected counterfeit iPhones that were shipped from

Hong Kong to WU or CAI and then submitted to Apple for replacement under the name of WU,

LIU, CAI, another conspirator, a confederate, or an unknown third-party.

       17.     WU opened at least five UPS Store mailboxes in 2016 in Virginia and Maryland. I

have reviewed applications associated with four of those mailboxes. Two of the applications
                                           Page 6 of 12
        Case 1:19-mj-00298-RMM Document 1-1 Filed 12/02/19 Page 7 of 12



included a copy of WU’s Virginia driver’s license that was issued in July 2016. The other two

applications included a copy of WU’s Virginia driver’s license that was issued in October 2016.

       18.    CAI opened at least one UPS Store mailbox in 2017 and two in 2018 in Virginia. I

have reviewed applications associated with all three mailboxes. One application included a copy

of CAI’s Virginia driver’s license. Another application included a copy of CAI’s U.S. Visa.

       19.    LIU opened at least nine UPS Store mailboxes in Washington, D.C., and 15 UPS

Store mailboxes in Virginia in 2016, including ten mailboxes at different locations on the same

day. LIU also opened additional mailboxes at non-UPS stores. I have reviewed applications

associated with LIU’s 24 UPS Store mailboxes. Each included a copy of his Maryland driver’s

license and/or another government-issued photo identification document, such as his passport.

Many of LIU’s mailbox applications listed other individuals and companies that he authorized to

receive packages at those mailboxes. The investigation revealed that Apple shipped replacement

phones to some of these “companies” at UPS Store mailboxes leased by LIU.

       20.    On or about August 23, 2016, an HSI Special Agent was performing border

inspections on inbound international shipments at the DHL-Herndon processing facility when he

discovered a package containing 37 suspected counterfeit iPhones. The package originated from

Hong Kong and was addressed to WU at an address in Centreville, Virginia. According to Apple,

it received repair orders for 35 of the 37 IMEI numbers and replaced 33 iPhones. Apple shipped

eleven of the replacement phones to addresses in Washington, D.C., including ten to UPS Store

mailboxes leased by LIU. In total, Apple shipped two replacement phones to WU’s then-home

address, 26 replacement phones to 14 different UPS Store mailboxes leased by LIU, one

replacement phone to an address that LIU listed on a UPS Store mailbox application, and two

replacement phones to another conspirator. Different email addresses were provided to Apple in



                                          Page 7 of 12
        Case 1:19-mj-00298-RMM Document 1-1 Filed 12/02/19 Page 8 of 12



conjunction with the return of all but one of the phones; each email address consisted of a random

set of characters followed by “@sina.com.” Apple confirmed that nine of the phones that were

submitted for warranty repair contained spoofed serial numbers/IMEI numbers and that the

replacement phones for those nine were shipped to addresses in Washington, D.C.

       21.     On or about August 29, 2016, U.S. Customs and Border Protection (“CBP”) officers

were conducting inbound international package inspections at the DHL-Herndon processing

facility and encountered a shipment containing 20 suspected counterfeit iPhones. The package

originated from Hong Kong and was destined for WU’s then-home address. CBP detained the

phones and deemed them counterfeit based on trademark violations of the Apple iPhone logo. CBP

seized the phones and sent a Notice of Seizure to WU at his then-home address via certified mail.

On or about October 6, 2018, an individual signed the return receipt for the Notice of Seizure and

printed his name as “Haiteng Wu.”

       22.     In or about the fall of 2016, LIU brought WU to a UPS Store located in Vienna,

Virginia, to open a mailbox. In or about January 2017, LIU brought CAI to the same UPS Store to

open a mailbox. As part of the scheme, Apple shipped at least 20 authentic replacement phones to

LIU and four authentic replacement phones to WU at this UPS Store.

       23.     On or about December 13, 2016, a law enforcement agent inspected an international

inbound package at DHL-DC. The package was shipped from Hong Kong and was addressed to

WU at a UPS Store in Silver Spring, Maryland. The package contained 25 suspected counterfeit

iPhones, 23 of which were submitted to Apple for replacement. Apple replaced all 23 phones,

which the company shipped to a UPS Store in Arlington, Virginia, to variations of LIU’s name,

such as “teann g liu,” “teea ng liu,” and “ng liu tea.” Apple confirmed that approximately 22 of the

23 phones submitted to it for replacement contained spoofed serial numbers/IMEI numbers.



                                           Page 8 of 12
        Case 1:19-mj-00298-RMM Document 1-1 Filed 12/02/19 Page 9 of 12



       24.     On or about January 13, 2017, law enforcement agents inspected four international

packages originating from Hong Kong at DHL-DC. Two packages were addressed to WU at UPS

Stores in Silver Spring, Maryland; two were addressed to WU at a UPS Store in Wheaton,

Maryland. The packages contained a total of 62 suspected counterfeit iPhones. Apple indicated

that it received repair orders for 58 of the 62 IMEI numbers. Repair orders for a few of the IMEI

numbers were submitted more than once. Apple ultimately rejected 13 repair orders and shipped

51 replacement phones. The names submitted to Apple on approximately 26 of the phones were

variations of CAI’s name, such as “Jia Hong CAI,” “Jiahon Cai,” and “caicai jiahong.” The

addresses submitted to Apple in conjunction with those phones were variations of WU’s address

at the time. Apple confirmed that approximately 16 of the phones submitted for repair under CAI’s

name contained spoofed serial numbers/IMEI numbers.

       25.     On or about March 1, 2017, law enforcement agents inspected a package at DHL-

DC. The package was from Hong Kong and addressed to WU at a UPS Store in Silver Spring,

Maryland. The contents of the package were described as “Bedding Bag1PCS” on the shipping

label. The package contained a bag, consisting of both a bedding set and a small plastic bag, which

contained 23 SIM Card Trays. All 23 of these SIM Card Trays contained IMEI numbers.

According to Apple, 21 of the 23 SIM Card Trays were returned to Apple inside phones that were

submitted for repair. Of the 21 submitted for repair, ten were replaced by Apple; eleven were

rejected. Of the ten that were replaced, eight were shipped to a UPS Store in Arlington, Virginia,

to variations of LIU’s name, such as “Teanng Liu,” “Liue Teanng,” and “Liue Teangng.”

       26.     On or about March 3, 2017, law enforcement agents inspected a package at a FedEx

facility in Northeast Washington, D.C. The package was from Hong Kong and addressed to WU

at a UPS Store in Silver Spring, Maryland. The package contained three suspected counterfeit



                                           Page 9 of 12
       Case 1:19-mj-00298-RMM Document 1-1 Filed 12/02/19 Page 10 of 12



iPhones, one of which was replaced at the Apple Store in Pentagon City in conjunction with a

customer using one of CAI’s known email addresses.

       27.     On or about November 23, 2017, Apple sent LIU a cease and desist letter informing

him that he had imported counterfeit Apple phones from Hong Kong and asking that he refrain

from doing so in the future.

       28.     On or about January 9, 2018, law enforcement agents inspected two packages at

DHL-Herndon. Both packages were from Hong Kong and addressed to WU at his residence in

McLean, Virginia. One package contained 32 Sim Card Trays; the other contained 51 SIM Card

Trays. All of the SIM Card Trays had IMEI numbers listed on them. Apple indicated that 52 of the

83 SIM Card Trays were returned to Apple inside phones that were submitted for repair. Of the 52

submitted for repair; 50 were returned to Apple Stores throughout the United States for

replacement.

       29.     On or about January 12, 2018, law enforcement agents inspected a package at DHL-

Herndon. The package was from Hong Kong and addressed to CAI at a UPS Store in Falls Church,

Virginia. The package contained six suspected counterfeit iPhones. Apple informed law

enforcement that five of the six phones were returned for repair using variations of WU’s and

LIU’s names, specifically, “Huaiwenn Liu,” “Haitngwu Wu,” “Haitng Wuu,” and “Adamm Wu.”

The replacement phones were sent to UPS Stores in Silver Spring, Maryland, to mailboxes rented

by WU, and to an apartment complex in Crystal City, Virginia. Apple confirmed that two of the

phones submitted for repair contained spoofed serial numbers/IMEI numbers.

       30.     On or about January 31, 2018, law enforcement agents inspected two packages at

DHL-Herndon. Both packages were from Hong Kong and addressed to “Sing Sing Tsui” at a UPS

Store in Falls Church, Virginia. Both packages contained 20 phones. WU, identifying himself as



                                         Page 10 of 12
       Case 1:19-mj-00298-RMM Document 1-1 Filed 12/02/19 Page 11 of 12



“Sing Sing Tsui,” picked up both parcels on February 1, 2018. For identification, WU presented a

Hong Kong permanent identity card with his photograph and the name “Sing Sing Tsui.” Of the

40 phones that were received by “Sing Sing Tsui,” 26 were returned to Apple Stores throughout

the United States for replacement.

       31.    On or about March 14, 2018, an HSI agent inspected a package at DHL-Herndon.

The package was from Hong Kong and addressed to Sing Sing Tsui at a UPS Store in Falls Church,

Virginia. The package contained 10 phones. Apple confirmed that nine of the ten phones contained

spoofed serial numbers/IMEI numbers. Those nine IMEI numbers were used in connection with a

total of twelve repair orders received by Apple; three IMEI numbers were submitted twice. Apple

ended up issuing eleven replacement phones, including to “Hai Teng w,” “Adam W u,” and

“Hateng wu.” The replacement phones that were issued to WU were shipped to UPS Store

mailboxes in Maryland.

       32.    On or about March 27, 2018, a law enforcement agent observed CAI attempt to

return an iPhone to an Apple Store in Reston, Virginia. The Apple Store employee rejected the

phone because it appeared to have modifications and non-Apple parts.




                                         Page 11 of 12
      Case 1:19-mj-00298-RMM Document 1-1 Filed 12/02/19 Page 12 of 12



V.    CONCLUSION

      33.    Based upon the facts and circumstances contained in this affidavit, your affiant

believes there is probable cause to issue arrest warrants for HAITENG WU, TEANG LIU, and

JIAHONG CAI, for violating 18 U.S.C. § 1349 (Conspiracy to Commit Mail Fraud).


                                          Respectfully submitted,


                                          Postal Inspector Stephen Cohen
                                          United States Postal Inspection Service


      Sworn to and subscribed before me this _____ day of December, 2019.


      _________________________________________

      UNITED STATES MAGISTRATE JUDGE




                                       Page 12 of 12
